DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on December 09, 2020.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest determining a mapping pattern from one or more mapping patterns to map the modulation symbol to a time-frequency resource, based on each of the M code words or a user identification, wherein the one or more mapping pattern patterns include: (a) a pattern of mapping every Q modulation symbols to one mapping unit, the mapping unit comprises F resource units, F is a positive integer greater than or equal to 1, and Q is a positive integer meeting 1 < Q < F; and (b) a sparse mapping pattern, and the sparse mapping pattern is a mapping pattern meeting F > 2 and 1 < Q < F, as recited in independent claims 1 and 6.
The prior art of record does not teach or fairly suggest wherein the mapping pattern is determined from one or more mapping patterns based on each of the M code words or a user identification (ID) associated with a user equipment: and wherein the one or more mapping patterns include: (a) a pattern of mapping every Q modulation symbols to one mapping unit, the mapping unit comprises F resource units, F is a positive integer greater than or equal to 1, and Q is a positive integer meeting 1 < Q < F; and (b) a sparse mapping pattern, and the sparse mapping pattern is a mapping pattern meeting F > 2 and 1 < Q < F, as recited in independent claim 11.
With regards to claims 1, 6, and 11, the closest prior art reference of record, Xiong et al. (US Publication 2017/0230138), discloses obtaining a modulation symbol, and wherein the modulation symbol is generated based on M code words, and M is a positive integer greater than or equal to 1.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472